Citation Nr: 0818636	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  01-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic left ear 
infections.  

2.  Entitlement to an initial compensable rating for right 
ear otitis infections.  

3.  Entitlement to an initial compensable rating for 
onychomycosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


 
ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2000 and July 2005 rating decisions of a 
Department of Veterans Appeals (VA) Regional Office (RO) that 
denied service connection for chronic left ear infections and 
awarded service connection and assigned noncompensable 
disability ratings for right ear otitis infections, effective 
November 17, 1999, and onychomycosis, effective November 17, 
1999.  The Board remanded these claims for additional 
development in November 2003, August 2004, and January 2007.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of chronic 
left ear infections.  

2.  Since November 17, 1999, the effective date of service 
connection, the veteran's right ear otitis infections have 
not been manifested by suppuration or aural polyps.  

3.  Since November 17, 1999, the effective date of service 
connection, the veteran's onychomycosis has been manifested 
by subjective complaints of itching and objective evidence of 
slight exfoliation and itching on a small area.  It has not 
been manifested by exfoliation, exudation, or itching, 
involving an exposed surface or extensive area; nor does it 
involve at least 5 percent, but less than 20 percent of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas that are affected; nor has it required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of less than six weeks at 
any time since the grant of service connection.  


CONCLUSIONS OF LAW

1.  The veteran's claimed chronic left ear infections were 
not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  

2.  The criteria for an initial compensable rating for right 
ear otitis infections have not been met since November 17, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.31, Diagnostic Code (DC) 6200 (2007).  

3.  The criteria for an initial compensable rating for 
onychomycosis have not been met since November 17, 1999.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.118, Diagnostic Codes (DCs) 7806, 7813 (as in 
effect both prior to and as of Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Chronic Left Ear Infections 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service treatment records show that in 
July 1990, he was treated for bilateral excessive cerumen.  
In a May 1991 medical report, the veteran complained of 
bilateral ear pain and reported that his ears felt clogged.  
He was diagnosed with a bilateral ear infection.  On 
separation examination in August 1999, the veteran's left ear 
examination was normal.  He made no complaints regarding any 
left ear infections.  There is no post-service evidence of 
diagnoses of or treatment for a left ear infection.

Absent evidence of a current disability, service connection 
for chronic left ear infections must be denied.  There is no 
competent medical evidence of record that demonstrates the 
current presence of a left ear infection or any residual 
disability resulting from left ear infection.  The January 
2000, April 2003, and August 2004 VA examinations found no 
evidence of any left ear infections.  Because no left ear 
infection has been currently diagnosed in this case, the 
Board finds that service connection for chronic left ear 
infections is not warranted.  

The Board has considered the veteran's claim that he has 
chronic left ear infections related to his service.  However, 
as a layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has chronic left ear infections.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
    
Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Ear Otitis Infections 

The veteran's right ear otitis infections have been evaluated 
as noncompensable under Diagnostic Code 6200.  Under 
Diagnostic Code 6200, a maximum 10 percent evaluation will be 
awarded if the condition is manifested by suppuration 
(formation of pus) or aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be rated separately.  
38 C.F.R. § 4.87, DC 6200 (2007).  

On VA ear examination in January 2000, the examiner found 
that the veteran had normal auricles, canals, drumheads, and 
middle ears.  His mastoids were clear.  The examiner 
concluded that there was no active ear disease at the time.  

At an April 2003 VA examination, the veteran complained of 
itching and clear drainage in the bilateral ears.  He 
reported that he had been suffering from those symptoms for 
the previous 7 to 10 years.  Examination of the ears revealed 
normal auricles, tympanic membranes, tympanum, and mastoids.  
The external auditory canals were moderately dry with scaling 
and some clear discharge of serous fluid from the lining of 
the external auditory canal.  There appeared to be a chronic 
dermatitis of the external auditory canal, which was 
currently active, but there were no other infections 
appreciated.  There was no vertigo or Meniere's.  The 
diagnosis was dermatitis of the external auditory canal with 
severe pruritus.  

On VA examination in August 2004, the examiner found that the 
right ear had a drumhead down on the incudostapedial complex 
that looked almost post-surgical.  The middle ear would not 
insufflate to move the drumhead off the ossicles.  The 
auricles and canals were normal.  The drumheads were intact, 
and the mastoids were clear.  The left ear was completely 
normal except for some wax.  The diagnosis was chronic right 
otomastoiditis by definition.  

VA medical records dated from January 2000 to August 2004 
show that the veteran received intermittent treatment for 
right ear otitis externa.  The otitis externa was manifested 
by ear ache, itching, and redness of the external auditory 
canal.     

Based on the foregoing, the Board finds that a compensable 
rating for the veteran's service-connected right ear otitis 
infections is not warranted.  The medical evidence does not 
support a finding of suppuration or aural polyps.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating, and that claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Onychomycosis 

The veteran has been diagnosed with onychomycosis.  The RO 
rated this condition, by analogy, under DC 7813, which 
contemplates disability due to dermatophytosis, or tinea 
barbae.  38 C.F.R. § 4.118, DC 7813 (2007).  Given the nature 
of the veteran's disability, the Board finds that the rating 
criteria applied by the RO are appropriate.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 
(2007).  The Board can identify no more appropriate 
diagnostic code and the veteran has not identified one.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, 
the Board will proceed with an analysis of the veteran's 
disability under that diagnostic code.   

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
67 Fed. Reg. 49,590-96 (July 31, 2002); 67 Fed. Reg. 58,448 
(September 16, 2002).  The Board will apply the version of 
the criteria which is more favorable to the veteran, subject 
to the effective date limitations set forth at VAOPGCPREC 3-
2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The regulations, as in effect prior to August 30, 2002, 
direct that DCs 7807 through 7819 be rated as for eczema (DC 
7806), dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. § 
4.118.

Under DC 7806, as in effect prior to effective August 30, 
2002, a 0 percent rating was warranted for a skin disorder 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area.  A 10 percent rating 
was warranted for a skin disorder with exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  A 30 percent rating was warranted for a skin 
disorder with constant exudation or constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
warranted for a skin disorder with systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002). 

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 0 percent rating will be assigned where 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas are affected, and; no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating will be assigned where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007). 

An April 2003 VA medical report shows that the veteran's left 
index fingernail was rough, ragged, and thickened.  The 
diagnostic assessment was probable fungus to the fingernail, 
and the veteran was treated with a topical solution.  

In an October 2005 VA medical report, the veteran was found 
to have a few small lesions on his scalp.  There were two 
small areas of scaling that were about 2 to 3 millimeters in 
size.  The diagnosis was possible tinea capitus, and he was 
treated with topical anti-fungal medication.  

On VA examination in October 2007, the veteran reported not 
being on treatment for his nail fungus, but he stated that he 
was treated for fungus involvement of the scalp and web 
spaces between the toes.  The medication was a topical cream 
that he used once daily on a long-term indefinite basis.  He 
was not treated with topical or systemic corticosteroids, 
immunosuppressive drugs, systemic medication, light 
treatment, electron beam therapy, or PUVA therapy.  His 
symptoms when the fungus was active included itching on the 
scalp and between the toes.  Examination revealed no lesions 
of the nails of either the hands or the feet.  The scalp and 
web spaces between the toes were clear of any fungus 
appearance.  The nails of the hands and feet were clear of 
nail fungus.  The diagnoses were recurrent fungus infections 
of the nails of the hands and feet that were resolved and no 
longer active and recurrent fungus infection of the scalp and 
tinea pedis that was currently not active.     

As the evidence does not reflect exfoliation, exudation, or 
itching that involves an exposed surface or extensive area, 
the Board finds that the veteran has not been entitled to a 
compensable rating under the diagnostic criteria in effect 
prior to August 2002 since the effective date of service 
connection.  38 C.F.R. § 4.118, DC 7806 (2001).  Similarly, 
the Board finds that since the effective date of service 
connection, the veteran has not been entitled to a 
compensable rating under the diagnostic criteria currently in 
effect.  When the veteran's onychomycosis had been active, 
the affected areas, one fingernail and two small areas that 
were 2 to 3 millimeters in size, were minimal and well under 
the requirement for a 10 percent rating that at least 5 
percent, but less than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected.  Additionally, as the veteran has never been 
treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs, he does not meet those 
criteria for a 10 percent rating.  38 C.F.R. § 4.118, DC 7806 
(2007). 

The Board appreciates the veteran's complaints regarding the 
severity of his onychomycosis.  However, the weight of the 
credible evidence demonstrates that his onychomycosis has not 
warranted a compensable rating since November 17, 1999, the 
effective date of service connection.  As the preponderance 
of the evidence is against the claim for an increased initial 
rating, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001; rating 
decisions in April 2000 and July 2005; a statement of the 
case in May 2001; and supplemental statements of the case in 
April 2002, February 2004, and July 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
 

ORDER

Service connection for chronic left ear infections is denied.  

An initial compensable rating for right ear otitis infections 
is denied.  

An initial compensable rating for onychomycosis is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


